Opinion filed August 18, 2016




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-15-00287-CV
                                    __________

           BHB OPERATING, INC. AND LANCE DUNCAN
          INDIVIDUALLY AND D/B/A MARK III ENERGY
                  HOLDINGS, LLC, Appellants
                                        V.
                  ROBERTS INTERESTS, LLP, Appellee


                     On Appeal from the 70th District Court
                             Ector County, Texas
                       Trial Court Cause No. A-139,387


                      MEMORANDUM OPINION
      This is an appeal from a default judgment. Appellants have filed a brief in
this court requesting that the default judgment be reversed and that the cause be
remanded for a new trial. Appellee has filed in this court a motion for remand in
which Appellee states that the default judgment against Appellants “should be
reversed and remanded to the trial court for further proceedings.”
      We grant Appellee’s motion, reverse the judgment of the trial court, and
remand this cause to the trial court for further proceedings.




                                                     PER CURIAM


August 18, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2